Citation Nr: 1711260	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  05-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a January 2011 hearing conducted at the AOJ.  A transcript of the hearing is included in the record.  This claim was remanded by the Board in May 2011 and later denied in a December 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in August 2013, issued an order granting a Joint Motion for Remand (JMR), vacating the December 2012 Board decision and remanding the claim for additional consideration.  The Board then remanded the claim to the AOJ in February 2014 for additional development consistent with the terms of the JMR and later denied the claim in a January 2015 decision.  The Veteran appealed the Board's decision to the Court which, in February 2016, again issued an order granting a JMR, vacating the January 2015 Board decision and remanding the claim for additional consideration.  This matter was again remanded to the AOJ in September 2016.  The matter is again before the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

To ensure compliance with an earlier remand directive, the claim on appeal must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

A remand is warranted for issuance of an addendum medical opinion addressing the service connection claim on appeal. 

Pursuant to the Board's September 2016 remand, the Veteran underwent VA examination in November 2016.  The examiner's report and opinion are sound with one exception.  The one exception concerns chronic obstructive pulmonary disease (COPD).  In the November 2016 report, the examiner did not provide a medical nexus opinion regarding COPD.  The examiner found that the Veteran did not have COPD.  The examiner stated instead that asthma was the Veteran's sole respiratory disability.  Since filing his service connection claim in December 2005, however, the Veteran has been diagnosed with COPD (in addition to asthma and granulomatous lung disease).  The COPD diagnosis is noted in a February 2006 private report, a July 2011 VA examination report, a May 2012 VA addendum opinion, and repeatedly in VA treatment records dated until as recent as January 2015.  

For VA compensation benefits purposes, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, although the November 2016 VA examiner found the Veteran without COPD (as did June and September 2014 VA examiners), a medical nexus opinion is nevertheless necessary.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records, the most recent of which are dated in January 2015.  

2.  Return the case to the November 2016 VA examiner (or to a suitable substitute) for issuance of an addendum opinion addressing the service connection claim for respiratory disability.  In the report, the examiner should answer the following question:  

Is it at least as likely as not (probability of 50 percent or greater) that a respiratory disorder (to include asthma, COPD, or granulomatous lung disease) relates to active duty?  

Please answer this question assuming that the Veteran was exposed to herbicides and to asbestos during service.   

Please answer the question assuming that the Veteran has in fact had COPD during the appeal period, notwithstanding the explained finding in the November 2016 report that the Veteran has never had the disorder.     

In answering the question, please also discuss medical evidence dated since service discharge in August 1966, which may indicate the time of onset of the Veteran's respiratory disorders.    

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the January 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


